Citation Nr: 0739111	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 17, 2003, 
for the award of a 70 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from June 1965 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO increased the rating for the veteran's PTSD from 
50 to 70 percent, effective April 17, 2003.  The veteran 
filed a notice of disagreement (NOD) regarding the effective 
date in March 2004, and the RO issued a statement of the case 
(SOC) in August 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 2004.  The RO issued supplemental SOCs (SSOCs) in 
February and May 2005.

In January 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is of record.  
During the hearing, the veteran and his representative 
clarified, in a response to a question by the undersigned, 
that the issue on appeal was entitlement to an effective date 
earlier than April 17, 2003, for the award of 70 percent 
rating for PTSD (Hearing transcript, p. 2).  

In August 2006, the Board, noting that the RO's SOC and SSOCs 
had characterized the claim on appeal as entitlement to an 
earlier effective date for the grant of service connection, 
rather than as entitlement to an earlier effective date for 
the grant of the 70 percent rating, remanded the claim for 
additional development. [Parenthetically, the Board notes 
that in its August 2006 remand, the Board characterized the 
issue as entitlement to a rating in excess of 50 percent for 
PTSD prior to April 17, 2003.  The Board has again 
recharacterized the issue, as reflected on the title page of 
this decision, to state the issue as understood by the VLJ, 
the veteran, and his representative during the January 2006 
Board hearing].

After completing the requested action, the Appeals Management 
Center (AMC) continued the denial of the claim, 
recharacterized as a claim for entitlement to a rating in 
excess of 50 percent for PTSD prior to April 17, 2003 (as 
reflected in a May 2007 SSOC), and returned this matter to 
the Board for further appellate consideration.

The Board notes that, in a November 2006 letter, the veteran 
indicated that he was requesting an effective date of 1985 
for the grant of service connection for PTSD, i.e., an 
effective date earlier than May 9, 2000, the effective date 
the RO assigned in its July 2001 decision granting service 
connection.  In a May 2007 deferred rating decision, the RO 
noted the new request for an earlier effective date for the 
grant of service connection, and ordered development of the 
claim.  The matter is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On May 23, 2003, the veteran filed a claim for a rating 
in excess of 50 percent for his PTSD.

3.  There was no pending claim for increase prior to May 23, 
2003, or evidence that the service-connected PTSD had 
increased in severity so as to warrant a 70 percent rating 
prior to April 17, 2003 and within the one year period prior 
to the May 23, 2003 claim for increase.


CONCLUSION OF LAW

The claim for an effective date earlier than April 17, 2003, 
for the award of a 70 percent rating for PTSD, is without 
legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 
7105(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 
3.159, 3.400, 20.302(b), 20.1103 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the June 2005 SOC, the RO set forth the provisions of 38 
C.F.R. § 3.400, including the section relating to claims for 
increase, 38 C.F.R. § 3.400(o), and stated, among other 
things, that there was no evidence establishing that a 70 
percent rating was warranted for any period prior to April 
17, 2003.  The AMC provided additional information regarding 
disability ratings and effective dates in an August 2006 
letter.  The May 2007 SSOC again explained the basis for the 
denial of the veteran's claim.  Moreover, the veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date, and there is no indication that there 
is evidence outstanding that bears on the matter under 
consideration.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran in connection with this claim.  As will be 
explained below, the claim for an earlier effective date 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400(o)(2) (2007).  In this case, the RO assigned 
an effective date for the 70 percent rating of April 17, 
2003, prior to the May 23, 2003 date of claim, based on the 
date of VA treatment records reflecting that the veteran's 
PTSD had worsened.

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim. 38 C.F.R. § 
3.155(a) (2007).

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2007), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (2007).

The basic facts of this case are not in dispute.  In a July 
2001 rating decision, the RO granted service connection and 
assigned a 50 percent rating for PTSD, effective May 9, 2000.  
Although notified of this decision in an August 2001 letter, 
the veteran did not initiate an appeal.  As such, the claim 
decided in July 2001 was finally resolved-see 38 U.S.C.A. § 
7105(b) (West 2002 & Supp. 2007) and 38 C.F.R. §§ 20.302, 
20.1103 (2007)-and an effective date for an increased rating 
prior to the date of the July 2001 decision is legally 
precluded.

Further, at no time between the date of the July 2001 rating 
decision and the date of the May 23, 2003 claim for increase 
does the record reflect any correspondence from the veteran, 
or, pursuant to 38 C.F.R. § 3.157 (2007), a medical record, 
that could be construed as a request for higher rating.  The 
VA treatment records in the claims file between these dates, 
including a February 2003 VA hospital discharge summary, 
relate to physical, not psychiatric, symptomatology, and do 
not indicate any worsening of the veteran's PTSD.  Thus, 
there was no pending claim for increase prior to May 23, 
2003, pursuant to which a 70 percent rating could have been 
granted.  Likewise, there was no evidence that the service-
connected PTSD had increased in severity prior to April 17, 
2003, so as to warrant a higher rating within the one-year 
period prior to the May 23, 2003 claim for increase.

Under these circumstances, the Board must conclude there is 
no legal basis for assignment of an effective date earlier 
than April 17, 2003, for the award of a 70 percent rating for 
PTSD; hence, the claim for an earlier effective date must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An effective date earlier than April 17, 2003, for the award 
of a 70 percent rating for PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


